                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTHER JANE MILLER,                         :
     Plaintiff,                             :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
COMMISSIONER OF THE SOCIAL                  :      No. 19-2046
SECURITY ADMINISTRATION,                    :
     Defendant.                             :

                                 ORDER AND JUDGMENT

       AND NOW, this 20th day of November, 2019, upon consideration of Plaintiff Esther

Jane Miller’s Statement of Issues and Brief in Support of her Request for Review (doc. 12) and

the Commissioner’s Response (doc. 12), it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                     BY THE COURT:


                                                     _/s/ Timothy R. Rice__________________
                                                     TIMOTHY R. RICE
                                                     U.S. MAGISTRATE JUDGE
